582 F.2d 1374
78-2 USTC  P 9824
Erma M. SCHRADER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 76-2250.
United States Court of Appeals,Sixth Circuit.
Oct. 13, 1978.

Erma M. Schrader, pro se.
Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Jonathan S. Cohen, Aaron P. Rosenfeld, Tax Div., U. S. Dept. of Justice, Meade Whitaker, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent-appellee.
Before EDWARDS, KEITH and MERRITT, Circuit Judges.

ORDER

1
On receipt and consideration of a decision of the Tax Court affirming the Commissioner's assessment of tax deficiency for the year 1970, the decision of the Tax Court is affirmed for the reasons set forth in the Tax Court opinion filed December 23, 1975, entitled Erma M. Schrader, Petitioner v. Commissioner of Internal Revenue, Docket No. 2277-74, T.C. Memorandum 1975-364.